                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA                        Criminal no. 14-562 (CCC)
  Plaintiff,
               v.

JOSELITO RIOS GONZALEZ (14)
  Defendant.

                              MOTION REQUESTING ORDER

TO THE HONORABLE COURT:

       Comes now the defendant, Mr. Ríos, and respectfully states and prays as follows:

1.     As previously mentioned, the parties are involved in active negotiations.

Nevertheless, it is imperative that the undersigned counsel be able to review Mr. Ríos

González’s criminal record.

2.     The United States Probation Office has informed that they have certified copies of

Mr. Ríos-González criminal convictions.

3.     Local practice requires that counsel requests a Court order to allow the Probation

Office to share the criminal convictions with a defendant’s court appointed attorney.

       WHEREFORE, the undersigned respectfully requests that the Court takes note

of the present motion and Orders the Probation Office to allow the undersigned attorney

to inspect the certified copies of criminal convictions in their possession.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 2nd day of September 2018.

       I HEREBY CERTIFY, that on this date the present document has been filed

electronically and is available for viewing and downloading from the Court’s CFM/ECF

system by U.S. Attorney’s Office.
 s/ Diego H. Alcalá Laboy
   Diego H. Alcalá Laboy
      P.O. Box 12247
    San Juan, PR 00914
    Tel.: (787) 432-4910
   USDC-PR No. 300504
Dalcala@defensorialegal.com
